Appeal by defendant from a judgment of the County Court, Nassau County, rendered March 20, 1964, convicting him, after a jury trial, of refusal to aid an officer in making an arrest (Penal Law, § 1848), and imposing sentence. Judgment reversed on the law, indictment dismissed, and fine remitted. The findings of fact implicit in the jury’s verdict are affirmed. In our opinion, the guilt of defendant was not established beyond a reasonable doubt. Ughetta, Brennan, Hill and Hopkins, JJ., concur; Beldock, P. J., dissents and votes to affirm the judgment.